Mollison, Judge:
Counsel for the parties have stipulated and agreed in these cases as follows :
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the appeals for reappraisement enumerated in Schedule “A”, attached hereto and made part hereof, consists of plywood exported from Finland in the years 1955 and 1956 and that the merchandise is properly valued on the basis of foreign value as defined in Section 402 (c) of the Tariff Act of 1930 as amended.
IT IS FURTHER STIPULATED AND AGREED that the value or the price at the time of exportation of such merchandise to the United States at which such or similiar [sic] merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the appraised unit values, less 4% net packed.
Upon the agreed facts, I find that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis of valuation for the merchandise involved in the appeals for reappraisement enumerated in schedule “A,” attached to this decision, and that such value in each case was the appraised value, less 4 per centum, net, packed.
Judgment will issue accordingly.